Case 4:19-cv-03688 Document 37 Filed on 08/06/20 in TXSD Page 1 of 5
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 06, 2020
                                                                                David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        CHARLETHA IRVIN,               §   CIVIL ACTION NO.
                Plaintiff,             §   4:19-cv-03688
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        EQUIFAX                        §
        INFORMATION                    §
        SERVICES, LLC, et al.,         §
                   Defendants.         §

                       MEMORANDUM AND ORDER
                      GRANTING MOTION TO DISMISS

            The motion to dismiss by Defendant Trans Union LLC is
       granted. Dkt 20. The claims brought against it by Plaintiff
       Charletha Irvin under the Fair Credit Reporting Act are dismissed
       without prejudice.
                 1. Background
            Irvin previously had a credit file open with Conn Credit
       Corporation, Inc, but it had been charged off and closed in June
       2016. Dkt 1 at ¶ 9. When Irvin obtained her credit disclosure
       from Trans Union in February 2019, it still listed a trade line with
       a scheduled monthly payment to Conn Credit. Id at ¶ 8. Irvin
       submitted a letter to Trans Union disputing the trade line in
       March 2019. Id at ¶ 13.
            Trans Union forwarded the dispute letter to Conn Credit. Id
       at ¶ 15. Irvin received reinvestigation results from Trans Union
       in April 2019, which showed it didn’t change the trade line. Id at
       ¶ 22. Irvin then obtained her Trans Union credit disclosure in
       May 2019. It continued to show the trade line monthly payment
       amount. Id at ¶ 23.
Case 4:19-cv-03688 Document 37 Filed on 08/06/20 in TXSD Page 2 of 5




            Irvin sued, asserting claims against multiple defendants
       alleging violations of the Fair Credit Reporting Act and the Fair
       Debt Collection Practices Act. The only remaining defendant is
       Trans Union. Irvin alleges that it inaccurately reported the trade
       line on her Conn Credit disclosure. Trans Union moved to
       dismiss. Dkt 20.
                 2. Legal standard
            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
       a plaintiff’s complaint to provide “a short and plain statement of
       the claim showing that the pleader is entitled to relief.” Rule
       12(b)(6) allows the defendant to seek dismissal if the plaintiff fails
       “to state a claim upon which relief can be granted.” To survive
       a Rule 12(b)(6) motion to dismiss, the complaint “must provide
       the plaintiff’s grounds for entitlement to relief—including factual
       allegations that when assumed to be true ‘raise a right to relief
       above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
       (5th Cir 2007), quoting Bell Atlantic Corp v Twombly, 550 US 544,
       555 (2007).
            Review on motion to dismiss under Rule 12(b)(6) is
       constrained. The reviewing court must accept all well-pleaded
       facts as true and view them in the light most favorable to the
       plaintiff. Walker, 938 F3d at 735 (citations omitted). The court
       must also generally limit itself to the contents of the pleadings
       and its attachments. Brand Coupon Network LLC v Catalina
       Marketing Corp, 748 F3d 631, 635 (5th Cir 2014) (citations
       omitted). But a notable exception allows a defendant to attach
       documents “if they are referred to in the plaintiff’s complaint and
       are central to her claim.” Collins v Morgan Stanley Dean Witter, 224
       F3d 496, 498–99 (5th Cir 2000), quoting Venture Associates Corp v
       Zenith Data Systems Corp, 987 F2d 429, 431 (7th Cir 1993).
                 3. Analysis
            Trans Union attached its reinvestigation results to its motion
       to dismiss. Dkt 20-3. Irvin referred to these results in her
       complaint. Dkt 1 at ¶ 22. They are central to her claims and are
       undisputed. As such, they will be considered as part of the
       pleadings for purposes of deciding the motion to dismiss.
            The following image depicts the credit report at issue.




                                         2
Case 4:19-cv-03688 Document 37 Filed on 08/06/20 in TXSD Page 3 of 5




       Dkt 20-3 at 6. The outlined entries include the “Terms” field,
       showing a monthly payment of $84.00 to Conn Appliances, Inc.
       They also include indication of a $0 balance owing, with an
       overall closing date in June 2016.
            Irvin asserts claims against Trans Union under 15 USC
       §§ 1681e(b) and 1681i of the FCRA. Dkt 1 at ¶¶ 57–58, 64–65.
       The former states and requires credit reporting agencies like
       Trans Union to “follow reasonable procedures to assure
       maximum possible accuracy of the information concerning the
       individual about whom the report relates.” 15 USC § 1681e(b).
       The latter states and requires that if a consumer disputes “the
       completeness or accuracy of any item of information” contained
       in her consumer file “at a consumer reporting agency,” “the
       agency shall, free of charge, conduct a reasonable reinvestigation
       to determine whether the disputed information is inaccurate.” 15
       USC § 1681i(a)(1)(A).
            A factual inaccuracy is textually an essential element of both
       claims. See Elliott v TRW Inc, 889 F Supp 960, 962 (ND Tex 1995)
       (offensive information in credit report must be inaccurate for
       liability under §§ 1681e(b) and 1681i); see also Washington v CSC



                                       3
Case 4:19-cv-03688 Document 37 Filed on 08/06/20 in TXSD Page 4 of 5




       Credit Services, Inc, 199 F3d 263, 267 n 3 (5th Cir 2000) (inaccuracy
       necessary to make out prima facie violation under § 1681e(b));
       Morris v Trans Union LLC, 420 F Supp 2d 733, 751 (SD Tex 2006),
       affd, 224 F Appx 415 (5th Cir 2007) (inaccuracy necessary to
       bring claim under § 1681i(a)(1)(A)).
            Trans Union has moved to dismiss, asserting as to both
       claims that its disclosure isn’t inaccurate. Dkt 20 at 5, 13. A
       factually similar suit was recently dismissed on this basis in the
       Southern District of Texas. See Martin v Equifax Information
       Services, LLC, 2020 WL 1904496 (SD Tex). A furnisher of
       information to a credit-reporting agency there moved to dismiss
       claims against it under provisions of the FCRA applicable to
       furnishers of information to consumer reporting agencies. Id at
       *1, citing 15 USC §§ 1681s-2(b)(1)(A) and 1681s-2(b)(1)(D)–(E).
       As with the statutory claims asserted here, a factual inaccuracy is
       an essential element of those claims. Ibid. And as here, the
       account in Martin clearly showed that it was charged off and
       closed, while at the same time referencing monthly payment
       amounts owed. Compare id at *2, with Dkt 20-3 at 6.
            District court authority is somewhat divided on the question
       whether reporting of historical payment terms is inaccurate
       where the credit report also shows an account as closed with no
       balance owing. For instance, Irvin cites Lovelace v Equifax
       Information Services, LLC, 2019 WL 2410800, *4 (D Ariz), and Ellis
       v Equifax Information Services, LLC, 2019 WL 3503538, at *4 (ND
       Ga), report and recommendation adopted, 2019 WL 5406558
       (ND Ga). But Trans Union correctly notes that such cases either
       didn’t consider complete information showing the subject
       account as closed with a $0 balance or dealt with an account that
       was incorrectly reporting an owed balance. Dkt 27 at 3–6.
            Trans Union points to a number of other cases where courts
       have granted motions to dismiss where information in the
       “Terms” field comes with notation of the account as closed with
       no balance remaining. For instance, see Meeks v Equifax
       Information Services, LLC, 2019 WL 1856411, *6 (ND Ga), report
       and recommendation adopted, 2019 WL 1856412 (ND Ga)
       (credit report not inaccurate where it showed account was closed,
       charged off, and with $0 balance while also showing payment




                                        4
Case 4:19-cv-03688 Document 37 Filed on 08/06/20 in TXSD Page 5 of 5




       terms of $613 per month); Harris v Nissan-Infiniti LT, 2018 WL
       2741040, *3–4 (D Nev) (credit report not inaccurate where it
       showed plaintiff’s bankruptcy payment obligation as closed,
       discharged through bankruptcy, and with $0 balance while also
       showing balloon payment of $32,262); see also Rodriguez v Trans
       Union LLC, 2019 WL 5565956, *3 (WD Tex) (credit report not
       inaccurate where it showed account was closed, charged off, and
       paid in full with $0 balance while also showing payment terms of
       $245 per month). These cases are persuasive.
            The Fifth Circuit holds, “A credit entry may be ‘inaccurate’
       within the meaning of the statute either because it is patently
       incorrect, or because it is misleading in such a way and to such
       an extent that it can be expected to adversely affect credit
       decisions.” Sepulvedo v CSC Credit Services, Inc, 158 F3d 890, 895
       (5th Cir 1998). Plaintiff doesn’t dispute that her credit report
       included notations that the account was charged off and closed
       in June 2016 with a $0 balance. Dkt 26 at 6, 7; Dkt 20-3 at 6. That
       information isn’t inaccurate. And historical information about an
       account simply isn’t misleading or patently incorrect where all
       information taken together establishes that an account is no
       longer active.
            The disputed trade line on Plaintiff’s credit report doesn’t
       create an inaccuracy. Martin, 2020 WL 1904496 at *2; Rodriguez,
       2019 WL 5565956, at *3. As such, Irvin hasn’t pleaded facts
       supporting her conclusory allegation that the disputed trade line
       was inaccurate.
                4. Conclusion
            The motion to dismiss is GRANTED. Dkt 20.
            The claims brought against Trans Union are DISMISSED
       WITHOUT PREJUDICE.
            SO ORDERED.
           Signed on August 6, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge



                                       5
